Citation Nr: 1213450	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for squamous cell carcinoma.  

4.  Entitlement to service connection for a digestive disorder.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected status post right femoral hernia repair and left epididymal cyst, status post excision. 

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982, with subsequent periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in March 2007, September 2007, and October 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The claims on appeal were previously remanded by the Board in January 2011 in order for additional evidentiary development to be conducted.  All requested development has been completed and the claims have been returned to the Board for adjudication.  

The issues of entitlement to service connection for an organic heart disorder, hypertensive vascular disease, and left ventricular hypertrophy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based upon individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent, credible, and probative evidence of record is against a finding that the Veteran currently has bilateral hearing loss and/or tinnitus that was incurred or aggravated by active military service; nor may hearing loss or tinnitus be presumed to have been incurred during military service as a chronic disorder.  

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has squamous cell carcinoma that was incurred or aggravated by active military service.  

3.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a digestive disorder that was incurred or aggravated by active military service.  

4.  The most competent, credible, and probative evidence of record establishes that the Veteran's current erectile dysfunction is aggravated by his service-connected status post right femoral hernia repair and left epididymal cyst scar, status post repair.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss and tinnitus were not incurred in nor aggravated by active service; nor may hearing loss and tinnitus be presumed to have been incurred in service as chronic disorders.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Squamous cell carcinoma was not incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.  A digestive disorder was not incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.  Erectile dysfunction is aggravated by the Veteran's service-connected status post right femoral hernia repair and left epididymal cyst scar, status post repair.  38 U.S.C.A. §§ 1101, 1131, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in April 2006, June 2007, and April 2008, which were sent prior to initial unfavorable AOJ decisions issued in March 2007, September 2007, and October 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection and TDIU claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the April 2008 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

Additionally, the Veteran was provided with VA examinations in December 2006, May 2011, and June 2011.  There is no allegation or indication that the examinations or medical opinions rendered in this appeal were inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service Connection - Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, including hearing loss and tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during IDT.  See 38 U.S.C.A. §§ 101(24), 106. 

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316  , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. 

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training. 

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Hearing Loss and Tinnitus

The Veteran has asserted that service connection is warranted for hearing loss and tinnitus because he was exposed to significant noise exposure during service.  Specifically, the Veteran has asserted that he worked as a cannon crewmember in the heavy field artillery, which required that he set fuses and charges on projectiles, load, drive, operate, and fire Howitzers and machine guns, and fire rifles.  The Veteran has reported that his military duties constantly exposed him to excessive noise levels, which he believes resulted in his current hearing loss and tinnitus disabilities.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.  

Due to the similar medical history and evidence related to the Veteran's claims involving hearing loss and tinnitus, as well as the similar disposition of the issues, the Board will address them in a common discussion.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was, indeed, a cannon crewman; therefore, for the purposes of this decision, his military noise exposure is conceded.  

However, the Board notes that the service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss.  In fact, the Veteran has consistently reported that his hearing loss and tinnitus began after service in approximately 2005 and 2006.  See statements from the Veteran and his wife, L.S., dated April 2006, April 2007, and June 2007.  

Nevertheless, the Board notes that there is evidence of record that shows the Veteran manifested decreased hearing acuity (15/20 bilaterally) in August 1985, during a period of active duty for training.  See August 1985 DA Form 348, Equipment Operator's Qualification Record.  While this evidence shows that the Veteran manifested decreased hearing during a period of active duty, the Board notes that, because the decreased hearing shown at that time was not based upon an audiogram, a determination cannot be made as to whether the Veteran's decreased hearing met the criteria for hearing loss, as defined by 38 C.F.R. § 3.385, at that time.  In this regard, the Board finds probative that, while the Veteran manifested decreased hearing at that time, he was deemed qualified to receive an equipment operator's license.  See August 1985 DA Form 348.  The Board also finds probative that, despite this evidence, the lay evidence of record consistently reflects that the Veteran's hearing loss began several years after service, with no assertion that decreased hearing was observed in close proximity to service.  Nevertheless, the August 1985 qualification record is accepted as competent evidence of decreased hearing three years during a period of active service.  See statements from the Veteran and his wife, L.S., dated April 2006, April 2007, and June 2007.  

However, the evidentiary record does not contain any medical or lay evidence of continued hearing or tinnitus problems after service.  Indeed, the Veteran has not submitted any lay evidence alleging that he suffered from continued hearing loss or tinnitus after service; nor has he submitted or identified any medical evidence showing complaints or treatment for hearing loss or tinnitus after service until February 2006, which is more than 20 years after he was discharged from active service.  In evaluating this claim, the Board finds probative the Veteran has not reported having hearing loss or tinnitus since service or, as noted, that his hearing loss or tinnitus began in active service.  

In this context, the Board also finds probative that, when the Veteran sought treatment for hearing difficulty, pain, and fullness in February 2006, he did not relate his hearing problems to service or state that his symptoms had persisted since service.  The Board also notes that, while the audiologist who examined the Veteran in February 2006 determined that he had bilateral sensorineural hearing loss in all frequencies tested, the examining audiologist did not provide an opinion as to the likely etiology of the Veteran's hearing loss.  See February 2006 audiological evaluation report from J.C., MS-A.  

Nevertheless, the Veteran has submitted two medical opinions which relate his bilateral hearing loss to service.  In February 2006, Dr. H.S.E. noted that the Veteran had "documented bilateral hearing loss and tinnitus," which was likely secondary to on duty exposure to loud noises.  Likewise, in January 2011, Dr. M.N. noted that the Veteran had been diagnosed with sensorineural hearing loss, among other disabilities, which he opined was linked to injuries and diseases that took place in the course of the Veteran's active duty as a cannoner in the heavy field artillery.  

Both medical opinions are considered competent medical evidence; however, there is no indication as to what evidence the physicians considered or reviewed prior to rendering their conclusion and, most importantly, neither physician provided a rationale in support of their opinion.  Therefore, the Board ascribes no probative value or weight on either medical opinion purporting to relate the Veteran's current hearing loss to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contain only data and conclusions without any supporting analysis is accorded no weight).  

The Veteran was afforded a VA examination in June 2011, at which time he reported been exposed to noise during active service but denied having any other occupational or recreational noise exposure.  The Veteran also reported suffering from tinnitus in the left ear since 2005.  After reviewing the claims file, interviewing the Veteran, and conducting an examination, the VA physician continued the Veteran's diagnosis of bilateral sensorineural hearing loss was continued.  However, the VA examiner stated that she was unable to resolve the issue of whether the Veteran's current hearing loss and tinnitus are related to service without resort to mere speculation.  In making this determination, the VA examiner noted that there was no separation examination of record with which to compare with the pre-induction or enlistment results, including normal hearing demonstrated in December 1978.  The VA examiner also noted that there was no evidence of complaints of hearing loss or tinnitus during active service and that the Veteran reported that his left ear tinnitus started in 2005.  The examiner further noted that the evidence showed a pattern on inconsistent voluntary responses in different pure tone audiometry tests.

While the June 2011 VA examiner was unable to provide an etiology opinion without resort to speculation, her findings and opinion are considered a medical conclusion, as the VA examiner identified the medical evidence of record which would not allow a medical opinion regarding the likely etiology of the Veteran's current hearing loss and tinnitus.  

In evaluating this claim, the Board finds the preponderance of the evidence, including the June 2011 VA examination and opinion, is against the grant of service connection for bilateral hearing loss and/or tinnitus.  As noted by the June 2011 VA examiner, there is no evidence of in-service complaints or treatment for a hearing loss disability or tinnitus.  In this regard, the Board notes that, while the Veteran sought treatment for decreased hearing during a period of active duty for training, the evidence does not establish that the decreased hearing shown at that time met the criteria to be considered a disability, as defined by 38 C.F.R. § 3.385.  In addition, there is no indication that the Veteran's decreased hearing represented a chronic hearing disability at that time, particularly given that there is no subsequent evidence showing complaints or treatment for hearing loss or tinnitus until 2006, more than 20 years after active service.  In this regard, the Board finds probative that when the Veteran sought treatment in 2006, he did not relate his hearing loss to military service.  

Instead, the Board notes that the Veteran has consistently reported that he has suffered from hearing loss and tinnitus since 2005 or 2006, with no indication or allegation of treatment for a hearing impairment, including tinnitus, prior to that time.  In evaluating this claim, the Board also finds highly probative that the evidentiary record does not contain any competent or credible medical evidence or opinion relating the Veteran's current hearing loss or tinnitus to service.  

In this context, the Board notes that the Veteran has contended on his own behalf that his current hearing loss and tinnitus are related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms, conditions, or disorders that are not medical in nature and are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  However, lay persons are not are not generally competent to render an opinion regarding the diagnosis or etiology of a disease or injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Despite the foregoing, the Court has held that lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

In this case, the Board finds that the question regarding the potential relationship between the Veteran's military service and the diagnosis of hearing loss and tinnitus rendered several years after service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his complaints and symptoms of tinnitus, the Board accords his statements regarding the etiology of such less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his current hearing loss and tinnitus.  

In sum, the Board finds that the most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current hearing loss and tinnitus are related to his military service.  There is no complaint or evidence of a impaired hearing, as defined in 38 C.F.R. § 3.385, during service or for many years thereafter; nor does the post-service lay or medical evidence of record establish that it is at least as likely as not that the current diagnosis of bilateral hearing loss and tinnitus are related to the Veteran's military service.  

In evaluating this claim, the Board has considered whether presumptive service connection is warranted for the Veteran's hearing loss and tinnitus as a chronic disability.  However, as noted, the evidentiary record does not contain any lay or medical evidence which show or suggests that the Veteran has manifested hearing loss or tinnitus to a degree of 10 percent within the one year following his service discharge in July 1982.  As such, the Board finds that presumptive service connection is not warranted for hearing loss or tinnitus as a chronic disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for bilateral hearing loss and/or tinnitus, to include as a chronic disease presumed to have been incurred during service.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Squamous Cell Carcinoma

The Veteran is seeking service connection for squamous cell carcinoma on the basis that he was exposed to prolonged sunlight while on active duty.  See March 2008 VA Form 21-4138.  In support of his claim, the Veteran has also asserted that he manifested skin problems during service.  

In this regard, the STRs show that, in June 1980, the Veteran presented for treatment complaining of a skin rash that had persisted for one year, with more breakouts in the last few weeks.  The final assessment was cystic acne.  In January 1981, the Veteran sought treatment for a rash on the back of his neck, which was identified as neck irritation.  The STRs do not contain any subsequent complaints, treatment, or findings related to the Veteran's skin.  

In fact, a June 1983 VA examination report shows that the Veteran's skin was normal at that time, with no documented complaints of skin problems that had persisted since service.  In this regard, the Board also finds probative that review of the record reveals the Veteran sought to establish service connection for a right groin injury during his first post-service year, but made no mention of any chronic or recurrent skin symptomatology.  This evidence preponderates against any assertion of continued skin symptoms following service, as such is not shown by the lay or medical evidence of record.  

Instead, the first time the Veteran is shown to have a skin problem after service is in 2005, more than 20 years after he was discharged from service.  Indeed, the evidence shows that, in September 2005, a skin biopsy revealed squamous cell carcinoma on the Veteran's left nasal slope, which was subsequently excised in November 2005.  Neither the Veteran nor his treating physicians provided any indication as to how or when the carcinoma on the Veteran's nose was first manifested or noticed; nor did the treating physicians provide any indication as to the likely etiology of squamous cell carcinoma.  

To that end, the Board places significant probative value on the May 2011 VA examination undertaken to specifically address the issue of whether the Veteran's current skin disability is related to military service.  The VA examiner reviewed the claims file and specifically noted the finding of cystic acne during service.  The examiner also noted the Veteran's medical history as it pertained to the diagnosis and treatment of his squamous cell carcinoma.  After physical examination, the VA examiner diagnosed status post squamous cell carcinoma, left nasal slope.  As to the etiology of the Veteran's disability, the VA examiner noted that squamous cell carcinoma of the skin is due to chronic trauma or infection and most of the time to ultraviolet light from sun exposure throughput the entire life.  The VA examiner noted that the Veteran was in service for only three years and suffered from cystic acne at that time.  The examiner also noted that squamous cell carcinoma was diagnosed 23 years after the Veteran's discharge from service.  As a result, the VA examiner opined that the appearance of squamous cell carcinoma on the Veteran's face is not due to cystic acne or sunlight exposure during military service.  

In evaluating this claim, the Board considers the May 2011 VA examination and opinion to be the most competent, credible, and probative evidence regarding the likely etiology of the Veteran's current skin disability.  Indeed, the VA examination was adequate for evaluation purposes and it appears that the VA examiner was aware of all relevant facts in this case, as he reviewed the claims file, interviewed the Veteran, and conducted a physical examination prior to rendering his opinion.  There is no indication that the VA examiner was not fully aware of the Veteran's medical history or that he misstated any relevant fact.  The VA examiner also provided a rationale in support of his opinion, which the Board notes is not outweighed by any other medical evidence or opinion of record.  

In this regard, the Board notes that, in January 2011, Dr. M.N. provided a statement which states that the Veteran's skin cancer, specifically diagnosed as squamous cell carcinoma on the left nasal slope, is linked to the injuries and diseases that took place during his active duty.  Similarly, in February 2011, a Dr. C.M. submitted a statement opining that the predominant causal factor for the Veteran's skin cancer is likely secondary to prolonged and unprotected exposure to direct and reflected ultraviolet radiation on military duty.  

The statements from Dr. M.N. and Dr. C.M. are considered competent medical evidence.  However, the statements are not afforded any probative value because neither physician provided a rationale in support of his opinion.  Indeed, both physicians provided their conclusions without any supporting analysis and failed to address the relevant facts in this case, including specifically the lack of competent and credible evidence of continued symptoms following service.  Therefore, the opinions provided by Drs. M.N. and C.M. are afforded no probative value.  See Nieves-Rodriguez, supra.

The Board has considered the Veteran's lay statements which purport to establish a nexus between his current skin disability and military service.  However, the question regarding the potential relationship between the Veteran's military service and his current skin disability is complex in nature, and it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to render an opinion on such complex matters.  See Woehlaert, supra.  In addition, the Veteran has only offered conclusory statements regarding the relationship between his military service and his current skin disability, while the May 2011 VA examiner utilized his specialized medical knowledge and took into consideration all the relevant facts in providing his opinion. 

Therefore, based on the foregoing, the Board finds the most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's squamous cell carcinoma was incurred in or is otherwise related to his military service.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Digestive Disorder

The Veteran is seeking service connection for a digestive disorder, which he has asserted was manifested by pain and cramps while he was on active duty.  See March 2008 VA Form 21-4138.  

The STRs show that, in April 1982, the Veteran sought treatment for complaints of a headache and stomach pains that had persisted for 24 hours.  The assessment was minor stomach cramps, which was treated with Mylanta and Tylenol.  The STRs do not contain any subsequent complaints, treatment, or findings related to a stomach or digestive problems, and the Board notes that there is no lay or medical evidence of a chronic stomach or digestive problem noted at a VA examination conducted less than one year after the Veteran was discharged from service.  See June 1983 VA examination report.  

The first time the Veteran is shown to have a stomach or digestive problem after service is in September 2007, more than 20 years after service.  At that time, an esophagogastroduodenoscopy (EGD) revealed erosive gastritis following the Veteran's complaints of abdominal pain.  See September 2007 EGD Report.  The Veteran was also subsequently diagnosed with bile and moderate gastritis, as well as hiatal hernia.  See EGD reports dated September 2009 and August 2011.  In evaluating this claim, the Board finds probative that the Veteran has not submitted or identified any lay or medical evidence of record which shows he complained of or sought treatment for stomach or digestive problems at any time prior to September 2007, to include any chronic or continued symptoms following service.  

This gap of many years in the record militates against a finding that the minor stomach cramps reported in service resulted in a chronic disorder, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In addition the lack of competent and credible evidence showing continuity of symptomatology following service, there is no competent, credible, or probative evidence that establishes a nexus between the Veteran's current digestive disorder and his military service.  In this regard, Dr. M.N. submitted two statements which relate the Veteran's current gastritis and hiatal hernia to his military service.  See statements from Dr. M.N. dated January and August 2011.  In August 2011, Dr. M.N. noted that the Veteran's stomach cramps and pain were present in April 1982 and have continued to the present.  It appears that Dr. M.N. opined that the Veteran's gastritis and hiatal hernia are related to service based upon continuity of symptomatology following service.  However, as noted above, any assertion or finding of continuity of symptomatology is outweighed by the preponderance of the evidence, including the lack of complaint or evidence of a digestive system at the June 1983 VA examination or for more than 20 years after service.  Therefore, because Dr. M.N.'s nexus opinion is premised on continuity of symptomatology, which is not supported by the preponderance of the other evidence of record, the Board finds his opinion is of lessened probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304 (to the effect that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion).  

In evaluating this claim, the Board places significant probative value on the VA examination and opinion conducted in May 2011 to address the issue on appeal.  At that time, the Veteran reported that he developed heartburn and other stomach problems manifested by bloating and a burning sensation in 1980, with similar episodes later in service.  He stated that his symptoms were treated with medication and improved, but he also reported that his heartburn and stomach ache worsened and was eventually diagnosed as reflux.  The VA examiner reviewed the claims file and noted the post-service diagnoses of gastritis.  However, the VA examiner opined that the Veteran's digestive condition and heartburn are not caused by or the result of a service-connected event.  In making this determination, the VA examiner noted that there was only one episode of digestive complaints during service and it was for stomach cramps which were treated with Mylanta.  She also noted that there is no other evidence of digestive complaints, findings, or treatment during service, but that there is evidence of gastritis after service.  

The Board finds that the May 2011 VA examination and opinion is competent, credible, and probative evidence as to whether the Veteran's current digestive disorder is related to his military service.  The examination was adequate for evaluation purposes and it appears that the VA examiner was aware of all relevant facts in this case, as she reviewed the claims file, interviewed the Veteran, and conducted a physical examination prior to rendering her opinion.  Indeed, it appears that the VA examiner considered the Veteran's medical history and accurately reported all relevant facts in this case, and that she provided a complete rationale in support of her opinion, which the Board notes is not outweighed by any other evidence or opinion of record.  

In this regard, while the Veteran has provided general, conclusory statements that he believes his current digestive disorder is related to service, such a determination is medical and complex in nature and there is no indication or allegation that he is qualified to render an opinion on such matters.  See Woehlaert, supra.  Therefore, the Veteran's lay assertions regarding a nexus between his digestive disorder and military service are not considered competent and are outweighed by the opinion provided by the May 2011 VA examiner who is a medical professional who rendered an opinion based on her medical expertise and consideration of all relevant facts in this case.  

In sum, the Board finds the preponderance of the most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current digestive system was incurred in or is otherwise related to his military service.  Indeed, while there are complaints of stomach aches in service, there is no indication or allegation that the isolated report of stomach aches during service resulted in a chronic digestive condition that continued after service.  Nor is there any competent, credible, and probative evidence which establishes a nexus between Veteran's current digestive disorder and military service.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert, supra.  

Erectile Dysfunction	

The Veteran is seeking entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected status post femoral hernia repair and left epididymal cyst scar, status post excision.  

By way of background, the STRs reflect that the Veteran underwent two surgeries on his groin area during service.  In November 1979, he was found to have a lesion in the right inguinal region, with enlarged lymph nodes, which was diagnosed as lymphadenopathy and resulted in right inguinal hernia repair.  In July 1981, the Veteran began complaining of right groin pain following trauma to the groin area.  He was diagnosed with right femoral hernia and underwent right femoral herniorrhaphy in September 1981.  

Following service, the RO granted entitlement to service connection for status post right femoral hernia repair.  See September 1985 rating decision.  The RO also subsequently granted service connection for a left epidermal (testes) cyst based on evidence showing that a left epidermal cyst found on examination after service was secondary to the in-service groin trauma.  See September 1992 rating decision.  

Review of the record reveals that, since 1992, the Veteran has reported suffering from pain in the left testicle during an erection, which made it difficult to sustain an erection.  See October 1992 VA treatment record; November 1995 VA Testes examination report.  In January 2006, the Veteran was diagnosed with erectile dysfunction after reporting that he was having problems achieving and sustaining an erection sufficient for intercourse.  See January 2006 VA outpatient treatment record.  

The evidentiary record contains multiple medical opinions that address the likely etiology of the Veteran's erectile dysfunction.  In August 2011, the Veteran's treating physician, Dr. M.N., reported the Veteran's medical history, including that the Veteran has suffered from recurrent testicular pain and problems achieving and sustaining an erection since October 2005.  Dr. M.N. opined that the Veteran's erectile dysfunction to include as secondary to three hernia surgeries, surgical removal of left epididymal cyst and two psychiatric hospitalizations is associated or liked to injures that took place during active duty service.  Dr. M.N. did not provide a complete rationale in support of his opinion and, thus, his opinion is afforded no probative value.  

In December 2006, a VA physician examined the Veteran and noted the Veteran has complained of erectile dysfunction since October 2005, which he reported was due to pain that occurred during intercourse.  After examining the Veteran and reviewing the claims file, the December 2006 VA examiner stated that the Veteran's erectile dysfunction is most likely related to scrotal inguinal pain and not related to excision of the left epididymal cyst.  The December 2006 VA examination is considered competent medical evidence; however, the medical opinion provided by the VA examiner is considered incomplete and inadequate because he did not address if the Veteran's erectile dysfunction was directly related to service, given the in-service notation of right inguinal lymphadenopathy, or if the erectile dysfunction is related to service-connected right femoral hernia repair.  

The Veteran was afforded a second VA examination in June 2011 wherein the examining physician opined that the Veteran's erectile dysfunction is not cause by or the result of the testicular surgeries or the inguinal herniorrhaphies.  In making this determination, the June 2011 VA examiner noted that the Veteran's testicles and epididymis were normal following the scrotal and inguinal surgeries and that penile erection has no relation with inguinal or scrotal surgeries.  The June 2011 VA examination is considered competent medical evidence; however, the medical opinion provided by the VA examiner is considered incomplete because he did not address the issue of whether the Veteran's erectile dysfunction is likely aggravated by his service-connected disabilities.  

Because none of the medical opinions mentioned above are considered adequate medical evidence on which to decide this claim, the Board requested that an independent VA physician review the Veteran's claims file and provide an opinion regarding the likelihood that the Veteran's erectile dysfunction is directly related to service or is proximately due to, the result of, or aggravated by his service-connected status post right femoral hernia repair and/or left epididymal cyst scar, status post excision.  

A VA physician reviewed the Veteran's claims file in March 2012 and opined that it is at least as likely as not that the Veteran's current erectile dysfunction is aggravated by his service-connected right femoral hernia repair and/or left epididymal cyst removal, noting that chronic pain and discomfort from inguinal/femoral hernias, even after repair, can compromise various phases of sexual function.  The VA physician also noted that chronic gonadal pain from entities such as epididymal cysts, despite being removed, can also compromise overall sexual functioning.  

The Board considers the March 2012 opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current erectile dysfunction is secondary to his service-connected status post right femoral hernia repair and/or left epididymal cyst scar, status post excision.  In making this determination, the Board notes that there is no indication that the VA examiner was not fully aware of all relevant facts in this case or that she misstated any relevant fact, as his opinion is based upon review of the claims file.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale.  

Therefore, based on the foregoing, the Board finds that service connection for erectile dysfunction is warranted, as the most competent, credible, and probative evidence of record supports a finding that the Veteran's current erectile dysfunction is aggravated by his service-connected status post right femoral hernia repair and/or left epididymal cyst scar, status post excision.  As such, the Veteran's claim is granted.  All reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for squamous cell carcinoma is denied.  

Entitlement to service connection for a digestive disorder is denied.  

Entitlement to service connection for erectile dysfunction is granted, subject to the laws and regulations governing monetary awards.  


REMAND

In addition to the foregoing, the Veteran is seeking entitlement to a total disability rating based upon individual unemployability.  He has asserted that he has been disabled and unable to work since August 2003 due to his service-connected right femoral hernia repair and left epididymal cyst disabilities, as well as an emotional disorder.  See January 2006 VA Form 21-8940; May 2004 Disability Statement.  

The evidence of record reflects that the Veteran retired from the United States Postal Service in August 2003 due to a nervous/emotional disorder.  See May 2004 Disability Statement, February 2006 Court of Appeals Decision.  However, entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability, was denied by the Board in a January 2011 decision.  

Nevertheless, the evidentiary record does not contain a medical opinion that addresses whether the Veteran's service-connected status post right femoral hernia repair and/or left epididymal cyst scar, status post excision, also render him unemployable.  See June 2011 VA genitourinary examination report.  In fact, the Board notes that the most recent VA genitourinary examination did not evaluate the severity of the Veteran's service-connected right femoral hernia or left epididymal cyst scar disabilities but, instead, only addressed the Veteran's erectile dysfunction.  

In this context, the Board also notes that, while the June 2011 VA genitourinary examination evaluated the Veteran's erectile dysfunction, the physician who conducted that examination did not provide an opinion regarding whether the Veteran's erectile dysfunction affected his employability because service connection had not yet been established for that disability.  

As a result, the Board finds that, in order to fully and fairly evaluate the TDIU claim on appeal, an updated VA examination is needed, which evaluates the current level of severity of all service-connected disabilities and contains a medical opinion addressing the affect the Veteran's service-connected disabilities have on his employability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected status post right femoral hernia repair, left epididymal cyst scar, status post repair, and erectile dysfunction disabilities.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner must comment on the impact the Veteran's service-connected disabilities have on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities either singularly or jointly, render him unable to secure and follow substantially gainful employment.  

If the examiner determines that he or she cannot offer an opinion on the Veteran's employability without a Social and Industrial Survey, such should be performed.  

All opinions expressed must be accompanied by supporting rationale.  

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


